Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipating by Ota et al. (JP 2012-091459 A).
Claim 1:  Ota teaches an intermediate transfer medium comprising a base material and a transfer layer containing a protective layer (Fig. 1, abstract and [0020]), wherein the protective layer comprises acrylic copolymer [0021], polyethylene wax and ethoxylated alcohol [0030].     

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipating by Ota et al. (JP 2012-091459 A).
Claim 6:  Ota teaches an intermediate transfer medium comprising a base material and a transfer layer containing a protective layer (Fig. 1, abstract and [0020]), wherein the protective layer comprises acrylic copolymer [0021], polyethylene wax and ethoxylated alcohol [0030].  Ota further teaches a printed matter is formed by applying .     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (JP 2012-091459 A) as applied to claim 1 above, and further in view of Wiggins et al. (US 6,123,990).
Ota teaches the claimed invention as set forth above.
Claim 2-4, 7 and 8:  Ota does not teach the claimed molecular weight and HLB value of the ethoxylated alcohol.  However, Wiggins teaches the use of surfactant in a coating composition to be applied onto a substrate (abstract), wherein the surfactant has a molecular weight of 930 {instant claim 2} and HLB value of 10 {instant claim 3} (col. 3, lines 50-54 and col. 9, lines 15-17).  With respect to the amount of the surfactant {instant claims 4, 7 and 8}, experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the surfactant, and the motivation would be to control the surface property of the layer.  A prima facie case of In re Boesch and Slaney, 205 USPQ 215.
Ota and Wiggins are analogous art because they are from the same field of endeavor that is the coated substrate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the surfactants of Wiggins with the invention of Ota, and the motivation would be to control the antistatic and lubricating properties of the medium.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




BS
February 12, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785